DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	
Applicant' s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection rely on a different embodiment of the  reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 recites the limitation "the channels" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120143113 A1 (Robinson et al.), hereinafter Robinson.
Regarding claim 1, Robinson teaches a dressing (Fig. 8A and 8B) for disrupting debris in a tissue site, the dressing comprising: a manifold (306) having a first planar face (334) (Fig. 8A) opposite a second planar face (318), the manifold comprising open-

    PNG
    media_image1.png
    214
    738
    media_image1.png
    Greyscale

Robinson Annotated Fig. 8A and 8B

Regarding claims 4 and 5, Robinson teaches the dressing of claim 1.
Robinson further teaches the surface features (Robinson Annotated Fig. 8A and 8B) comprise geometric shapes [0066], namely rods or tubes, which are considered cylinders [0066].

Regarding claims 6-8, Robinson teaches the dressing of claim 1.
Robinson teaches the surface features define the channels in a uniform pattern, the pattern being a channel between adjacent surface features (Robinson Annotated Fig. 8A and 8B) as described in the embodiment of [0040] which corresponds to the operation of the embodiment of Fig. 8A and 8B [0064] wherein the chosen properties of 

Regarding claim 10, Robinson teaches the dressing of claim 1.
Robinson further teaches the surface features comprise geometric shapes resulting from the interaction of (320) and (330) [0066]; 
the surface features define the channels in a uniform pattern, the pattern being a channel between adjacent surface features as seen in Robinson Annotated Fig. 8A and 8B. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of US 20190117465 A1 (Osborne et al.), hereinafter Osborne.
Regarding claim 3, Robinson teaches the dressing of claim 1.
Robinson fails to teach the use of felted material.
	Osborne teaches a dressing wherein the manifold is formed of a felted mat [0062]. Osborne further teaches the wound contact layer (140), corresponding to the compressible material of Robinson, is formed of felted foam [0069].
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the open cell foam of Robinson with the felted open cell foam of Osborne as a simple substitution of known elements to obtain the predictable result of providing a porous material for fluid control.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/HANS KALIHER/           Examiner, Art Unit 3781                                                                                                                                                                                             /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781